                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

WESLEY JEFFERSON                                                                         PLAINTIFF
ADC #104933

v.                                       5:18CV00200-JM

KEITH WADDLE, Disciplinary Hearing Officer,
ADC, Central Unit; et al.                                                           DEFENDANTS

                                              ORDER

       There is a pending motion for summary judgment filed by the remaining Defendants in this

case. (Doc. No. 26). Plaintiff did not file a response to that motion. On November 19, 2018,

after reviewing all the evidence submitted including a video tape of the incident at issue, United

States Magistrate Judge Joe J. Volpe submitted Proposed Findings and Recommended Disposition

recommending that Defendants’ motion for summary judgment be granted.           (Doc. No. 29).   No

objections have been filed, but on November 20, 2018, Plaintiff filed a notice of appeal related to

a prior order of this Court and a motion for leave to file additional interrogatories.    (Doc. Nos.

30, 31).   Judge Volpe denied Plaintiff’s motion for leave to file additional interrogatories without

prejudice to refiling once this Court ruled on the Proposed Findings and Recommended

Disposition.   On December 3, 3018, Plaintiff filed a motion to extend time to file his objections

on the basis that he has yet to receive outstanding discovery from Defendants, discovery which

Defendants have asked that they not be required to answer until the Court has ruled on the Proposed

Findings and Recommended Disposition. (Doc. Nos. 37, 34).

       After careful consideration, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court's findings in all respects.   The outstanding discovery propounded by Plaintiff (Doc.

No. 34-1), is not directed at the issues on which Judge Volpe recommended that the summary

judgment be granted, namely failure to exhaust administrative remedies and Officer Gibson’s
entitlement to qualified immunity under the facts.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant’s Motion to Stay Discovery (Doc. No. 34) is DENIED as moot.

       2.      Plaintiff’s Motion to Extend Time to file objections (Doc. No. 37) is DENIED.

       3.      Defendants’ Motion for Summary Judgment (Doc. No. 26) is GRANTED.

       4.      Plaintiff’s remaining claims against Defendants Wendy Kelley, James Gibson, and

Ashlee S. Shabazz are DISMISSED without prejudice for failure to exhaust administrative

remedies; his claim against Defendant Terry Gibson is DISMISSED with prejudice; and his cause

of action (Doc. No. 4) is DISMISSED.

       5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith. Therefore, Plaintiff’s Motion for Leave to Appeal in Forma Pauperis

(Doc. No. 36) is DENIED.

       DATED this 4th day of December, 2018.


                                                 _______________________________________
                                                 JAMES M. MOODY, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                2
